       Case: 1:19-cv-07700 Document #: 1 Filed: 11/21/19 Page 1 of 5 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

                                                   :
Ivan Lopez,                                        :
                                                   : Civil Action No.:
                        Plaintiff,                 :
        v.                                         :
                                                   :
Rentgrow, Inc.,                                    : COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

        For this Complaint, Plaintiff, Ivan Lopez, by undersigned counsel, states as follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s violation of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).

        2.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      Plaintiff, Ivan Lopez (“Plaintiff”), is an adult individual residing in Schaumburg,

Illinois and is a “consumer” as the term is defined by 15 U.S.C. § 1681a(c).

        5.      Defendant, Rentgrow, Inc. (“Rentgrow”) is a Massachusetts business entity with

an address of 307 Waverly Oaks Road, Suite 301, Waltham, Massachusetts 02452. Rentgrow is a

consumer reporting agency as the term is defined by 15 U.S.C. § 1681(a)(f) and a reseller as the

term is defined by 15 U.S.C. § 1681(a)(u). Rentgrow regularly engages in the business of

assembling, evaluating, and dispersing information concerning consumers for the purpose of
       Case: 1:19-cv-07700 Document #: 1 Filed: 11/21/19 Page 2 of 5 PageID #:2




furnishing consumer reports, as defined by 15 U.S.C. § 1681(a)(d), to third parties.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

       6.      In October of 2019, Plaintiff applied for an apartment with North 680 Apartments

in Schaumburg, Illinois.

       7.      On October 26, 2019, Plaintiff paid the application and service fee and the move

in date was listed as October 28, 2019.

       8.      Defendant performed a background screening report, which included a criminal

records search, and furnished the results to North 680.

       9.      Upon North 680’s receipt of the report, Plaintiff was denied the apartment.

       10.     According to the report, Plaintiff was charged with an Assault/Kidnapping

Felony.

       11.     However, the information provided by Defendant to North 680 is inaccurate, as

the crimes reported are related to Ivan James Lopez. Plaintiff is not Ivan James Lopez.

       12.     The inaccurate report contains damaging information to Plaintiff’s character and

reputation.

       13.     In addition to being denied an apartment with North 680, which left Plaintiff

homeless and forced to reside in a hotel, Plaintiff has suffered actual damages in the form of

harm to reputation and emotional distress, including anxiety, frustration, embarrassment and

humiliation.

       14.     Defendant failed to take any steps to verify the accuracy of the information

contained in Plaintiff’s report before furnishing it to North 680.

       15.     At all times pertinent hereto, the conduct of Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent



                                                  2
       Case: 1:19-cv-07700 Document #: 1 Filed: 11/21/19 Page 3 of 5 PageID #:3




disregard of federal law.

                                   COUNT I
                   VIOLATIONS OF THE FCRA 15 U.S.C. § 1681, et seq.

       16.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       17.     15 U.S.C. § 1681e(b) provides that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”

       18.     Defendant violated §§ 1681e(b) of the FCRA by failing to follow reasonable

procedures to assure maximum accuracy of the information contained in its report and by failing

to verify the accuracy of the information contained in its report.

       19.     15 U.S.C. § 1681k(a) provides that “[a] consumer reporting agency which

furnishes a consumer report for employment purposes and which for that purpose compiles and

reports items of information on consumers which are matters of public record and are likely to

have an adverse effect upon a consumer’s ability to obtain employment shall – (1) at the time

such public record information is reported to the user of such consumer report, notify the

consumer of the fact that public record information is being reported by the consumer reporting

agency, together with the name and address of the person to whom such information is being

reported; or (2) maintain strict procedures designed to insure that whenever public record

information which is likely to have an adverse effect on a consumer’s ability to obtain

employment is reported it is complete and up to date. . . .”

       20.     Defendant violated § 1681k(a) by failing to notify Plaintiff at the time it

submitted its report to North 680 that the report contained public record information indicating

that Plaintiff had a criminal record, or alternatively, by failing to maintain strict procedures


                                                  3
       Case: 1:19-cv-07700 Document #: 1 Filed: 11/21/19 Page 4 of 5 PageID #:4




designed to ensure that said information was complete and up to date.

         21.    These failures directly caused North 680 to reject Plaintiff, which has damaged

Plaintiff.

         22.    As a result of Defendant’s violations of §§ 1681e(b) and 1681k(a) of the FCRA,

Plaintiff is entitled to damages, costs, and attorney’s fees pursuant to 15 U.S.C. §§ 1681n and

1681o.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

                   1. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);

                   2. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);

                   3. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

                   4. Attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and

                       1681o(a)(2); and

                   5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: November 21, 2019
                                              Respectfully submitted,

                                              By     /s/ Sergei Lemberg
                                              Sergei Lemberg, Esq.
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              Attorneys for Plaintiff




                                                 4
Case: 1:19-cv-07700 Document #: 1 Filed: 11/21/19 Page 5 of 5 PageID #:5




                                   5
